Citation Nr: 1827608	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  09-40 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for lumbar spondylosis.

2. Entitlement to an initial compensable rating for bilateral pinguecula.

3. Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1982 to May 2004.

These matters come before the Board of Veterans' Appeals (Board) from October 2008 and January 2017 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board remanded the matter of entitlement to service connection for a right shoulder disability in April 2014, May 2016, and August 2017 for additional development. Regrettably, the Board is not satisfied there was substantial compliance with the remand directives. Stegall v. West, 11 Vet. App. 268 (1998). As such, the issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Lumbar spondylosis has not been manifested by forward flexion of the thoracolumbar spine to 60 degrees or less, a combined range of motion of the thoracolumbar spine to less than 120 degrees, or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

2. The Veteran's bilateral pinguecula has been manifested by sore, red, watery, and irritated eyes with light sensitivity.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for lumbar spondylosis have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).


2. The requirements for a 10 percent rating for bilateral pinguecula have been met. 38 U.S.C. §§ 1155, 5017 (2012); 38 C.F.R. §§ 4.7, 4.79, Diagnostic Code 6018 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire appeal period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established an increase in the disability rating is at issue, it is the present level of disability that is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2015). However, it is possible for a Veteran to have separate and distinct manifestations from the same injury, which would permit rating under several diagnostic codes. The critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Court has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

(a) Lumbar Spondylosis

The Veteran's service-connected lumbar spondylosis is rated under Diagnostic Code 5237, which pertains to lumbosacral strain and is evaluated under the General Rating Formula for rating diseases and injuries of the spine. 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply to lumbar spine disabilities: 

An evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a, n. 5.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, General Rating Formula, note 1.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. Painful motion is considered limited motion at the point that pain actually sets in. See VAOPGCPREC 9-98.

The Board notes that the Veteran's May 2014 VA examination indicated the Veteran had a diagnosis of degenerative arthritis of the spine, which requires consideration of Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R § 4.71a, Diagnostic Code 5003.

At a May 2014 VA examination the examiner diagnosed the Veteran with degenerative arthritis of the spine. The Veteran described his pain as an eight out of ten, but noted no radiation. In a review of the Veteran's thoracolumbar spine, the examiner reported the Veteran had forward flexion to 85 degrees, extension to 20 degrees, lateral flexion on the right and left side to 30 degrees or greater, and lateral rotation to the right and left side to 30 degrees or greater. There was no objective evidence of painful motion and the Veteran's range of motion did not decrease upon repetitive use. The Veteran's reflex and muscle strength tests were normal, and there was no objective evidence of tenderness, muscle spasms, spinal contour, or guarding. The Veteran was not noted to have an abnormal gait. No radiculopathy, atrophy, or ankylosis, or invertebral disc syndrome (IVDS) was noted.

Another VA examination was conducted in May 2017. The examiner diagnosed the Veteran with lumbar spondylosis. The Veteran reported stiffness, pain, back spasms, shortness of breath, and weakness. In a review of the Veteran's thoracolumbar spine, the examiner reported the Veteran had forward flexion to 80 degrees, extension to 15 degrees, lateral flexion on the right and left sides to 20 degrees, and lateral rotation on the right and left sides to 30 degrees. No additional loss of range of motion was noted after repetitive use. There was no evidence of pain on weight bearing. After repetitive use the examiner reported the Veteran had forward flexion to 75 degrees, extension to 10 degrees, lateral flexion on the right and left sides to 15 degrees, and lateral rotation on the right and left sides to 25 degrees. The examiner did not note an abnormal gait, guarding, atrophy, ankylosis, IVDS, or any other neurological abnormalities. Reflex, sensory, and muscle strength testing were all normal, and the Veteran reported that he did not use any assistive devices.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for lumbar spondylosis throughout the appeal period.  The evidence does not show that the Veteran's forward flexion has been 60 degrees or less to warrant a 20 percent rating. Rather, the Veteran's forward flexion has ranged from 75 degrees to 85 degrees. Additionally, the combined range of motion of the thoracolumbar spine has not been 120 degrees or less.  In fact, the combined range of motion has ranged from 165 to 225 degrees during the appeal period, which does not rise to the level of the 20 percent rating. Furthermore, the examiners who conducted the 2014 and 2017 VA examinations both reported that the Veteran does not have muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour. Therefore, a 20 percent rating is not warranted under any of the criteria that fall under that evaluation.

The Board is aware that the Veteran has reported having flare ups of the back, which he describes as painful and causing restrictive back spasms lasting several minutes per episode. He reported to the May 2017 examiner that once the spasms subside, his back remains very stiff for up to several days, restricting range of motion.  The Board finds that the 10 percent rating contemplates the Veteran's restrictive motion because the Rating Schedule contemplates exacerbations of a service-connected disability.  38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.").  In other words, just because a claimant has an exacerbation of the disability does not mean that the overall disability picture has increased. At the May 2017 VA examination, the Veteran's flexion decreased to 75 degrees after repetitive motion.  Such flexion still falls under the 10 percent rating.

A rating based on painful motion under 38 C.F.R § 4.59 or Diagnostic Code 5003 is improper because the Veteran has been awarded a compensable rating for lumbosacral strain with arthritis and lumbar laminectomy, which contemplates pain and limited motion.

In sum, the preponderance of the evidence is against the award of a rating in excess of 10 percent for the Veteran's service-connected lumbar spondylosis.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R §§ 4.3, 4.7.

(b) Bilateral Pinguecula

The Veteran was awarded service connection for bilateral pinguecula in a January 2017 rating decision and assigned a noncompensable rating under 38 C.F.R. § 4.79, Diagnostic Code 6030.

The Board finds a rating under 38 C.F.R. § 4.79, Diagnostic Code 6018 is the most proper for the Veteran's disability, which provides ratings for chronic conjunctivitis as at his May 2014 and September 2017 VA examinations, the examiners diagnosed with bilateral pinguecula, which is noted to be a conjunctival condition.

Diagnostic Code 6018 provides the criteria for rating chronic conjunctivitis (nontrachomatous). When active (with objective findings, such as red, thick conjunctivae, mucous secretion, etc.) a 10 percent rating is warranted.  When inactive, it is to be evaluated based on residuals, such as visual impairment and disfigurement (Diagnostic Code 7800).  38 C.F.R. § 4.79, Diagnostic Code 6018.

Diagnostic Code 7800, pertaining to disfigurement, provides that the eight characteristics of disfigurement are: (1) scar five or more inches in length; (2) scar at least one-quarter inch wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches; (6) skin texture abnormal; (7) underlying soft tissue missing in an area exceeding six square inches; and (8) skin indurated and inflexible in an area exceeding six square inches.  Id. at note (1).  A 10 percent rating is warranted when there is one characteristic of disfigurement.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or, with 2-3 characteristics of disfigurement.

As noted above, the Veteran was diagnosed with bilateral pinguecula, which was indicated by both the May 2014 and September 2017 VA examiners to be conjunctivitis or another conjunctival disability. The Veteran reported at both examinations that he treats this disability with eye drops during the day and ointment at night. Despite treatment, the Veteran reported that his eyes became sore, irritated, red, and watery. He also noted that he experienced light sensitivity. The September 2017 VA examiner indicated that the Veteran's bilateral pinguecula was currently active with no scarring or disfigurement.

As the Veteran has a current diagnosis of active bilateral pinguecula, a conjunctival disability, a rating of 10 percent, the highest available rating under Diagnostic Code 6018, is warranted.

A higher rating under Diagnostic Code 7800 is not warranted because the September 2017 VA examiner indicated the Veteran's bilateral pinguecula had not caused scarring or disfigurement. To this extent, the preponderance of the evidence is against an initial evaluation in excess of 10 percent.


ORDER

Entitlement to an initial rating in excess of 10 percent for lumbar spondylosis is denied.

A rating of 10 percent, but no higher, for bilateral pinguecula is granted.


REMAND

As noted above, the Veteran's claim for entitlement to service connection for a right shoulder disability has been remanded on multiple occasions. The most recent remand directed the VA examiner who provided the September 2016 VA examination of the Veteran's right shoulder to provide an addendum opinion as to whether it was at least as likely as not that the Veteran's right shoulder disability was incurred in or otherwise related to the Veteran's military service. The examiner was directed to specifically comment on the Veteran's competent lay statements, which indicated that the Veteran believed his disability was the result of the cumulative trauma related to physical training, carrying heavy loads and combat gear, exposure to cold weather while serving in Korea from 1982 to 1984, and administrative duties performed while on recruiting duty from 1988 to 2004.

In September 2017, an addendum opinion was provided. The VA examiner indicated "This opinion has been answered several times in the past. In the absence of any new information or evidence, the right shoulder cannot be service connected." The examiner did not specifically note the Veteran's specific lay statements as directed by both the May 2016 and August 2017 Board remands.

After a review of the record, the Board finds the VA examiner has not provided an opinion addressing the Veteran's specific lay statements as to the etiology of his right shoulder disability, despite the VA examiners contentions in the September 2017 addendum opinion. As a result, an addendum opinion is necessary to comply with the Board's August 2017 remand as required by Stegall v. West.

Accordingly, the case is REMANDED for the following action:

1. Return the record to the VA examiner who offered the September 2017 opinion. If the September 2017 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion or perform an additional examination, if necessary.

The examiner is informed that the Board is aware that the Veteran did not report a specific right shoulder injury in service and denied shoulder pain in multiple Reports of Medical History throughout his service, to include in January 2004 (the Veteran's period of service ended in May 2004).  The Veteran believes that there was a cumulative effect of his multiple duties in service that caused his current right shoulder disability.  A list of these duties and what they entailed is below.  

(a) The Veteran asserts that his administrative duties performed while on recruiting duty from 1988 to 2004, including sitting in front of a computer for most of the day in office chairs with poor back support, caused or made worse his right shoulder disability. See Veteran's Statements in Support of Claim, received on May 6, 2014, December 8, 2014, and February 24, 2018.

(b) The Veteran asserts that carrying his ruck sack, equipment, and other gear caused or worsened his right shoulder pain. See Veteran's Statements in Support of Claim, received on August 16, 2013, May 6, 2014, and February 24, 2018; Brief received by the Veteran's Representative on September 4, 2013.

(c) The Veteran asserts that the extreme cold weather that he was exposed to during his deployment in Korea from 1983 to 1984 aggravated his right shoulder disability. See Brief received by the Veteran's Representative on September 4, 2013.

(d) The Veteran asserts that Basic Training and physical training tests on a regular basis caused and/or aggravated a right shoulder disability. See Veteran's Statements in Support of Claim received on December 8, 2014, and February 24, 2018.

In a May 2014 VA examination, the examiner diagnosed the Veteran with impingement syndrome.  

The examiner is asked whether it is at least as likely as not (a 50 percent probability or greater) that the post service right shoulder disability is related to the Veteran's various duties throughout his period of service from February 1982 to May 2004. In other words, is it at least as likely as not that the cumulative effective of multiple duties that impacted the Veteran's right shoulder during service caused the current right shoulder disability? 

A thorough rationale should be provided by the examiner, and the examiner should specifically comment on the competent lay statements made by the Veteran.
2. If the September 2017 examiner is unable to answer the question being asked and, instead, reiterates the belief that the right shoulder cannot be service connected without any rationale, then the AOJ should refer the claims file to a different VA examiner.  If that examiner deems that a physical examination is warranted, then schedule an examination.  That examiner should be asked the same question above.

3. After the development has been completed, the AOJ should review the case again based on the additional evidence. If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case and give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


